Citation Nr: 1736048	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for prostate cancer due to herbicide exposure.

2. Entitlement to service connection for prostate cancer due to herbicide exposure.

3. Entitlement to service connection for glaucoma due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the San Antonio RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a February 2014 rating decision, the AOJ continued the May 2011 denial of service connection for prostate cancer.

2. Evidence showing that the Veteran may have been exposed to herbicides during his service in Thailand has been received by the AOJ since the May 2011 rating decision, and relates to a previously unestablished fact necessary to substantiate the claim.

3. The Veteran's prostate cancer is attributable to his service in Thailand, where he was exposed to herbicides. 

CONCLUSIONS OF LAW

1. The May 2011 rating decision that denied service connection for prostate cancer, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2. Evidence received since the May 2011 rating decision is new and material, thus the claim for service connection for prostate cancer is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. Prostate cancer is presumed to be incurred in wartime service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The AOJ denied the Veteran's claim for service connection for prostate cancer due to herbicide exposure in a May 2011 rating decision, finding that exposure to herbicides during the Veteran's service in Thailand could not be conceded.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  
38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

Subsequently, the Veteran submitted additional evidence relevant to his claim, however the AOJ denied reopening the claim in its May 2011 rating decision. Regardless of how the AOJ ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
In any event, the evidence received since the May 2011 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran submitted evidence demonstrating that he had come into contact with the air base perimeter through his work duties in Thailand.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.

Service Connection Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  In addition, several statutory presumptions operate in connection with section 1110.  Of particular relevance, 38 U.S.C.A. § 1116 provides that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including prostate cancer, are presumptively service-connected, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a)(1), (a)(2); 38 C.F.R. § 3.309(e).  

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5(b), was adopted for application when the Veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air  Force in Thailand during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs) as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed such veteran near the air base perimeter as shown by the evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be conceded on a direct or facts-found basis.  In a following note, the manual indicates that herbicide exposure should be conceded on a direct or facts-found basis for U.S. Army Veterans who served on RTAFBs in Thailand if the Veteran provided a statement that he was involved in perimeter security duty, and there is additional credible evidence supporting his statement.  

If herbicide exposure cannot be conceded based on such facts, and the Veteran did not serve on a U.S. Army Base in Thailand during the Vietnam Era as a member of the military police unit (MP) or with a military police occupational specialty, the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran furnishes the requested information within 30 days, the information will be reviewed to determine whether exposure to herbicides can be acknowledged on a direct or facts-found basis as a result of this review.  If exposure can be acknowledged, the claim will proceed for any further development before referring the claim to the rating activity.  

If the Veteran does not provide the requested information within 30 days, the case will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record, ensuring the rating decision and decision notice adequately explain the basis of the decision.  

However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.    

Further guidance can also be found in an Internal VA Memorandum titled, "Herbicide Use in Thailand during the Vietnam Era."  The Memorandum indicates that there was only limited testing of tactical herbicides conducted in Thailand near the Pranburi Military Reservation in Pranburi, Thailand.  There were no other records of tactical herbicide storage or use in Thailand.  Commercial herbicides were frequently used within perimeters of air bases for vegetation control.  The memorandum acknowledged that if a veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  However, the memorandum cautioned that there were no records to show that the same tactical herbicides used in Vietnam, were used in Thailand, and to consider that information when evaluating the claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As a preliminary matter, the Veteran's medical records show that he has prostate cancer.  A November 2004 clinical record shows that the Veteran underwent a radial retropubic prostatectomy and modified pelvic lymph node dissection.  His diagnosis at the time of admission for the procedure was prostate adenocarcinoma, and the record noted that the Veteran was a 65 year old male with prostate cancer.  Thus, a current disability is present.

In his initial June 2010 claim for service connection, the Veteran reported that he was exposed to herbicides during his service in Thailand from 1968 to 1969 as a military public health technician.  He reported that he was required to locate mosquito breeding areas and identify these areas for treatment with insecticides, and then later return to the areas after they had been treated to determine the effectiveness of the treatment.  The Veteran believed he was probably exposed to herbicides because these treatment areas were always located in remote marshy or overgrown grassy areas, and no protective equipment was provided.

The Veteran's performance evaluation reports show that he had service at Nakhon Phanom, RTAFB from April 1968 to April 1969.  Included in his list of duties was a statement indicating that he was responsible for venereal and other communicable diseases, epidemiological surveys and statistics, and that he performed environmental and occupational health surveys.

A May 2011 VA memorandum found that it was unable to confirm that the Veteran was exposed to Agent Orange while stationed at Nakhon Phanom in Thailand.  The memorandum cited to the "Herbicide use in Thailand during the Vietnam Era," internal VA memorandum, which noted that there was limited testing of tactical herbicides conducted in Thailand from April 1964 to September 1964, and that this was over 500 miles away from the Veteran's station at Nakhon Phanom.  

In his April 2013 claim to reopen his previously denied service connection claim, the Veteran indicated that his job in the Air Force dealt with military public health which required him to check the perimeter and all areas around the base.  He would also go out with the units that sprayed insecticides and pesticides, to grassy areas on and off the base.

In a subsequent January 2014 statement, the Veteran indicated that if Agent Orange or a similar herbicide was used on the perimeters of Nakhon Phanom RTAFB to remove foliage, he was without a doubt, continuously exposed to it while performing his duties.  He further indicated that it would have been unfair to omit military public health technicians from the compiled list of Air Force specialty codes required to perform duties on and around the perimeters of the Nakhon Phanom base because his duties took him to every area of an Air Force installation.  By way of example, the Veteran listed some his duties which included: going to a missile silo to collect weekly water samples, collecting air samples from a metal degreasing facility, conducting noise level surveys on the flight line, and identifying mosquito breeding areas throughout the base, including the perimeters, to be treated and/or eliminated.

In his March 2014 Notice of Disagreement, the Veteran expressed his disagreement with the February 2014 rating decision which denied reopening his claim for service connection.  He indicated that the assertion that herbicides were not used anywhere near Nakhon Phanom was incorrect because a report on defense tactics in Thailand indicated that there was evidence of significant use of herbicides on the perimeters on all of the U.S. military bases in Thailand.  In a subsequent September 2015 statement, the Veteran indicated that he was required to perform duties on the perimeter of the base and immediately outside the perimeter fence during his tour of duty at Nakhon Phanom in Thailand, in 1968 and 1969.

During the June 2017 Board hearing, the Veteran testified that as a military health technician, he was required to  locate mosquito breeding areas and see that they were treated.  He testified that these breeding areas were anywhere that had standing, stagnant water, including the base perimeters.  The Veteran testified that he spent a lot of time on the fence line, on the perimeter, but that he did not ever see anyone spraying any chemicals.  

Upon weighing the evidence in the record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was exposed to herbicides during his service in Thailand.  Accordingly, he should be entitled to the presumption of service connection under 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.309(e).

In this case, the evidence of record establishes that the Veteran served in Thailand from April 1968 to April 1969.  In the criteria set forth in the VA's Adjudication Procedures Manual, M21-1, for a veteran who served in the U.S. Air Force in Thailand during the Vietnam Era at one of the specified RTAFBs in a capacity that otherwise placed such a veteran near the air base perimeter as shown by the evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be conceded on a direct or facts-found basis.  In this case, the Veteran served in Nakhon Phanom, which was one of the specified RTAFBs.  Performance evaluation reports from his superiors indicating that the Veteran was required to perform epidemiological and health surveys support the Veteran's testimony that he had to inspect and spend time at the base perimeter tin order to identify mosquito breeding areas.  

Similarly, the Veteran submitted numerous lay statements and provided testimony at the Board hearing describing in detail, his specific duties which placed him in contact with the base perimeter.  The Veteran is competent to provide statements regarding the location of his duties in service since they involve the Veteran's recollection of his location at a particular moment in time, which is something the Veteran would be qualified to provide information about.  There is nothing in the record to suggest that the Veteran's statements are not credible.  His assertion that his responsibilities consisted of inspecting and locating mosquito breeding areas was not contradicted by any of the records provided.  The Veteran's statements should also be afforded more weight because they are supported by contemporaneous records of the time.  The statements found in the Veteran's performance evaluation indicated that the Veteran was responsible for dealing with communicable diseases, conducting epidemiological surveys and providing statistics, and performing environmental and occupational health surveys, which supports the Veteran's assertion that he had contact with the base perimeter.

While the May 2011 VA memorandum indicated that it was unable to confirm that the Veteran was exposed to herbicides during his service in Thailand, and cited to the internal VA memorandum regarding herbicide use in Thailand, which noted that testing of tactical herbicides was conducted hundreds of miles away from the Nakhon Phanom base, the May 2011 VA memorandum did not address that there was some use of non-tactical herbicides within the fenced perimeters, which was also mentioned in the internal VA memorandum.  

More importantly, VA's Adjudication Procedures Manual specifically sets forth that herbicide exposure as defined at 38 C.F.R. § 3.307(a)(6)(i) is conceded when (1) a Veteran served at Nakhon Phanom during the Vietnam Era and (2) was "near" the air base perimeter as shown by evidence of daily work activities, performance evaluation reports or other credible evidence.  M21-1, IV.ii.1.H.5.b.  There is no dispute that the Veteran served at Nakhon Phanom during the Vietnam Era, and the Board finds that the Veteran's duties regularly placed him on the air base perimeter.  Thus, the prior information from the May 2011 VA memorandum has been superseded and is irrelevant.

In sum, the Board finds that the preponderance of the evidence supports a finding that the Veteran was exposed to herbicides during his service in Thailand.  As such, he should be entitled to the presumption of service connection under 38 C.F.R. § 3.309 for his prostate cancer.


ORDER

Service connection for prostate cancer, to include as due to herbicide exposure, is granted.


REMAND

The Veteran contends that he is also entitled to service connection for glaucoma, which resulted from his exposure to herbicides during his service in Thailand.  The record does not contain any evidence that the Veteran developed glaucoma as result of his exposure to herbicides, however during the June 2017 Board hearing, the Veteran did indicate that he would obtain a medical opinion addressing this issue from his ophthalmologist.  The Veteran did request an extension of time to provide such evidence which has not expired.  However, the Board finds that it is in the best interests of the Veteran to issue the favorable decision above without further delay, and remand the glaucoma issue as updated ophthalmology records would be helpful in adjudicating this claim.  The Veteran will have ample time to submit any medical opinion supportive of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated VA and private treatment records pertaining to the Veteran's claim for glaucoma, including any recent medical opinion issued by the Veteran's ophthalmologist.

2. Following the development directed above, readjudicate the Veteran's claim.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) addressing the issue.  The Veteran should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


